QF     Ta?%cxAs

                         Au-      11. TEXAS

                            June 7, 1963

               Jerry Sadler          Opinion No. C-go
 Commlssloner of the Qeneral
  Iand Office and Chairman           Re: Whether moneys received from
  of the School Land Board                the sale of sand, gravel,
 Ardhlves Building                        marl and shell underlying
 Austin, Texas                            state owned submerged lands
                                          should be placed In the Sand,
                                          Shell and Qravel Fund or la
                                          the Permanent Free School..
                                          Fund; also, whether the.Qame,
                                          and Fish Cammiaslon has the
                                          authorit$ to petition the.
                                          Corps of Etnglneersto refwe
                                         .to grant submergedland o$l
                                          and g6slesaeka oft%eState
                                          permlts.fo~ struotures to be
                                        ' placed bn their submerged
                                          Seases ror oll.and gas.de-
 D66r Commls~lon~r     Sadler:           -ve'lqpmentand related qtlestlon.
     Ia a &ent.request   for ati oplnlon.of',~hisorrihe, :you
.pre&nt the followlng situation.
      In 191 &    Iegls&x&'psk6ed     &tlke.$t156,   V.C.S.'   ~
‘-(Acts47th .Leglslature,.     .Chap$er 286; P&e 4!54),and
                         1941,.,
 *therebyplaced the sumergkd lands of the State of Texas In
 the Permaneet.Free School Fund.. However, %n spite of this
 dedlcatloq.of the submerged lan+s.belonglng to the State of
 Texas by.the Legislature to ~the.Penuanent Free 'SahoolFund,
 the Qame and Fish.commlfislon~ still sells sand;gravel, marl,


 1.        The iiameand Fish Commls@on w&s originally known as the-
          .Qame, Fish,and Oyster,Commlsslon. Upon H.B:21, Acts.
           58th Legislature, 1963, Chapter
           effective. the Qame and Fish Comiiiiiil~g~l~    "c&i%
           with the &ate kirks Boar4 and will be known-thereafter
           as the Park6 and.Wlldlife C@imisslon~ .For the purpose
           of this opinion the Qame, Fish and Oyster Commlssloner,
           the ffame,Fish and Oyster Commission and the .Qameand
           Fish Commlsslon will be referred to as the "oame ?I'@Fish.
           Commission.":

                                 . -437-
Honorable Jerry Sadler, page 2 (C-90)


shell and mudshell from these lands under the authority of
Article 4053d, V.C.S., and.places the moneys received from
such sales In the special Sand, Shell and Gravel Fund for
use generally by the Game and Fish Commlsslon upon legls-
latlve appropriation.
      You further, In effect, state in your opinion request
 that:
      (1) ,The Game and Fl6h'Commlsaloxiclaims the right to
 exercise control of the 66126,gravel, marl, shell and mud-
 shell on state .ownedsubmerged tldal~lands.
     .."($.~~ne uame 6iIdPish Comml66~on Oti&66 the &htto
 sup&v%se, oox&ol, and protect the fish, oyster, and wllci-
.l$fe on s~fe;onaed,eubmerg~tldallapdri,       and a6 a result
 .of the above olainiedauthority has In the pastrequested
 that-the-Vn%tedStstes Corps;:of weera         r&use to &ant
 oll.and gas lessees of.the Stat6 Op Tex6s who hold leases.
 on state-own@ submerged:tldal lands,.authority.to establlsh~.
.permaaent 6tructure6~oa thelr submerged'leaees~ thereby de-
 prlvLng.them-and the St6te-~taelf ,of the.rlghtfo rscover
 the oil and &a6 that m%ghtUnderlie these leases. 'The COXp6
.ot Bnglaeers oo6wanIcatee w$&h the ~Came.andFish Com+selon
 la*thls .respsctapp6rentZy under’authority    of the ?rovlslon
.~ot&6lasd *72    qfa);.;.563, y5 U.S.C.$ ,662. ~-
                          1.
      'Invlew~&thls' situation, &u'in.&!ect    ask three
 questions ia your request for ouroplnlon;
    :You~&k'f%rst, iah the Gameand Fish Comm&lon      legally
deposit .theproceed6 received l'romthe.sale of sand, gravei,
jna~l,~shell~andmudshell la the special Stind;Shell and
Gravel Fund to be used primarily by the @me andFish Com-
mission instead of d6pOSitltIgsald,proceeds to'the Permanent
$rke'School Fund since the,submerged glands of the State were
pJ.aCedin the Permanent Free School Fund by Article 5415a,
.V.C.S.?
      You ask seooadi does the Qame.and'.FlshComml66lon have
 the authority to petition the Corps of Engineers $0 refuse
 to.g~ant~to,State subm&ged land 011 and ,&aslessees permits
 for structures to be placed on their submerged leases for
 development under their oll.and gas lease?
      Pou'ask third, does the.Corpe::ofEngineers have the
 legal right towithhold the grant~ng.of .a-permit for per-
 manent structures such'as required to develop the state.
 ciwnedSubmerged lands for oil and gas tf such ~structures
   Honorable Jerry Sadler, page 3 (C-90)


   are determined by the Corps of Engineers to be In no way a
   hindrance to navigation?

                               I.
        In 1939 the Legislature passed Artlcle,~21c-3, V.C.S.,
   Acts 46th ti@.SbtUre, Chapter 3, Page 465. This act dedl-
   oated the "mineral estate" within tidewater limits, lnclud-
   lng ISlands, lakes, bays and the bed of the sea, belonging
   to the State of -6,       to the Permanent Free School Fund.
   The question tiedlately arises, are sand, gravel, marl,
   shell and mudshell %.ner+la~ 50 a@ to.cotistltutea part OS           .
   the mlaea?alestate dedlca$ed:to,the Permarient.  FreeSoh
   glandby A+cle   .5421c-3,   V.C.S.9. : .: ;               .
          .




   th& -E      rS&hts eXclus%ve &' the minerals wer& to~be de;
   ~sCdtoo~partOa~~~min;eral:r&htewere.tobedevised
   to a trwtee ror.othep parties, held that,the wo*s %in&aln        .
  ~and.%dneral'r%gIits?'were'~ be interpreted-@ccordlug~to 1.
 .'their~~ard~~l~~-ia.fheabsenceoiatprthiai5
   U   the will:maniiest-ing:aa'~atlo~'oafhe,part;   of.the tes-
  -tat&x whkh WoafA lnd$cate.isald~wgrds
                                     wepe used %U a aiden-
    t$.flcorteohnloalseni3e.~ The Conrt went oa.to 5ay that
    scientQ%$ally the irbrd.%lneral" lnc.ludedsand, &ravel and
    llmestone,.but ordinar%ly the word %lneral".did.aot include
    sand, gravel:and l@estone unless these-aubstaaoes,were of
  .'eliiaa &&eptlonal ehaF-apter*aoa6 tozlve thy special
          . We,quote f?cm the'cortrt,at page.997:
                         :
             "In ~~'oplnion'substan~es s&has    tiand,
.        gravel and Umestoae are .dot mlaeral~,w~thla.-
         fhe.ord~ry    a~.natui+al meaning ofthe word
         unlesr!theyareMIreaadex~~lonaliq              .'
 . .     characteror possess a peculiar property giving
         them speolal ValUei as iOr exampleYsand that,16.
         valuable for.maklng glass and ll6!estoneof suoh
         qWllty.that.lt may prof'l@bly be manufactured
          i&o cement; Such SqbStaWe6, when.they tire
         .useful only for building and.Soad-inaklngpur-
         poses, are not regarded as minepals la the       :'
          ordln6ry and generally accepted meaning of the
          word.?
                                      .
         We find nothing contalned In Art&W    5421h-3; V,C!.‘s.;
    to.lnr$lcatetmt the Legislature Intended to uses such words
    Honorable Jerry Sadler, page 4 (c-90)


    InI.&her
           - than
              _-.. their prdlnary meaning. Nor do we find any
    otner leglslatlve act6 current at the time Of the passage
    or Article %2lc-3 which would Indicate the Legislature had
    Intended to use these word6 other than in their ordinary
    sense. Therefore, for the reason given above and for the
    reasons that follow In dl5cuselng Article fi41Sa, V.C.S., we
    conqlude that common sand, gravel, shell and mUdShe    of ac
    exceptl6nal or special value were excluded from the dedlca-
    tlorjto the Permanent Free School Fund m6qe by Article
    5421;c-3.
         In 1941 the.Le      alature pa&M    Artlcl$. 4156, V.C.S.,
-Qicts. 47th     Legi; I&,    Chapter286, Page 4547. This Act
  @et apart”    and "gkanted" 'b-the Pemaneat R'ee School Fund,
    the "lands' oP.the 0ul.foi.tiexlooand Its aratsCovered by
    watemther       Wgh or low tide wlthlnthe boUndarles .of
    TaxsS.'~   - ..       :
         A.&~~    91*   reads ia+&%.
           -"The State~cifTexas~~wns, inftalland~f~61~lete
         Wnershlp, the waters of the chrliof MexlodWd
         ortheaimaoithesaid~,aad.thebedaand
         ShO3%?6'oitha l3~l.fof BWdco,.and the.arma of the'
         GaU -02 Mexico,~lnol~dlng~all lands.that are.
         covered byth6 wat&s 0f:tha sati GUlf.aad.lts
         arms, either at low tide &.Mgh    tide, wfthia:th$
         bound@rles 'of Texas. as ller4.nfixed; and that
         all of said lands are aet'agart ~ahd.granted.to
        ~the .Penn6neatPiablloBrae,School Band of $hk
       ..State, and shall be held for the benefit of.the :
         public @We School FUU~ M.thls State aoootilng
         to t~e~provlsloas of law governlng the .same."
         Cerf&Q    the teikQlak     would ordW&ly    iaclUileall
    SUbStanCe& or which it is composed lncludlngeand,.gravel
    and shell. Bl.ack(-sIaw Dlctlonqy; 3Fd.Ed;; Webster's In-
    ~rnatlonal Dlc~lciaary,2d Ed.; 73 C.S.Si p. 163, Pros,?
     .
              .
         Cn it6 fake no appireat amblgultp exists in the'worcling
    Of this StitUte. Howeve&-a latent ambiguity develop6 ia
    laterpretlng Article 91%    in view of Articles 40511 @%!,.
    4053 and 4053d,.V;C.S., ia that Said titer tUentlOnedaOtS
    deal with the speclfic~SUbSiXnCe6, %ad,"    "gravel".and
    nmudtihell,*which Is embraced ia thtisubmerged lands aad
    areas covered by Article 541s..
.         .                         .   ..
   Honorable Jerry Sadler? page ?.{C-go)..       ..t        '_


        By Acts 36th Leg.,2d Called Sesslon.1919, Chapter 74,    .
   Page 215 (codified as Article 4051, V.C.S.), the Legislature
   placed all sand.of commercial value and all'qf the shells,
   mudshells or gravel of whatsoever kind that may be In or-
   upon any Island, reef or bar, and in or upon the bottom6 of
   aiy lake, bay, shallow water, rivers, creeks and bayous and
   fish hatcheries and oyster beds within the territory therein
   defined, under the control; management and protection of the
   Game and Fish Commlsslon. The terrlt&y defined included
   all the islands, reefs, bars, lakes and bays wlthla tidewater
   llmlts.from.the most Interior polnt.seaward coe%tenslv$ with
   the $rlsdlctloa~qf this State. .                   .

         By Acts’j&h ‘keg., 26 Called Sea'sion-ig19;chapter74,
    Page 215 .(CoQl.fl@ .as Article 4052, V.C.S.), the L6glslatuz%?
    lnveqted.the -6    and'Fl6h CommlssLon with all power and ~            :
    authorlt$.~ece&3ary'fo cam     Into 'effect t&e'proti6ion5.of
    the ohapter and~llkeulse gave St full charge and dirroretl~a ,,      .   _
    over ali matters pertalnlng,t6.tae &ale; taking, o&rySag
   .anag.or disturbiag of 6and:or grlavelof.qmn$ro.lal~+ue,                .
. - aad hli gra+,: sl+l5, 6iudshiZiil   a+:oqsteti>e-$5.-.
                                                   ..
           '; :              \
         -By the aroremeak&zd    Act Seotld$     the&N    (cod&d       "
    &.Artlole. 4053;V4Z.S4);- &yo~e;desirlng*to pui+Wise gixxirel,
     shells; or inud6hellincluded In thls‘chapt&, o+ operat6 In
     or apoa ally.lsland,-reer;.bsr;~..ialce,-
                                            bay,.,.rlver,oraelc.or-
    bayou mast appls fox!a.permit to    do~.?-d
                                              'f-the,-Qati~~.and    . '.
    ++I t%Illll~66iOXl:              -.
                                      .
         By Adt6~3p@ Leg;;.C?zaptkr 18& Pige i;2Zi'~(&difi-eB a6
  ..Artlcle:40536, V&S.),   the &me a~,Flsh'Co6ualsslon nith
    approval.'oi"theGoveraortiy.aell mvel,-,56&i, .shell c+.
    mudshell 'IneludedIn the A&for    x&ot:less'than %.a ton.
    The pxkceede a=:,to be oredite&by-the treasurer to.a.Spec&l
   'Fund k&wn.‘as th& Sand, Shell and Gravel'Fund. 'SuOh'fund Is.
    subject to legla'la%#reappro~rlatlOn~fOr enforcement of the
    provZslon5 of the 'Sand;'Shell aad 'Gtivel.Laws and fql:the
    establishment and maintenance bf fish'hatohef;leS~.'
          The.qu&l&    &&ate~    bg.Chls aGb_    ty resolies inta a
    proper construct%on of Article 5415a..(19Y 1) in light'& the
    pi'+loren@ctments (Artilcles405&&I~d,    1925'and,prlor), Slnc6
    no expreas~repeal df any prioi-Wits 16 contained la.Artlcle
    5415a. Stated another‘way; did the Legislature ,lntend.ti,   ex-
     clude Sand, gravel and mudshell fram,the dedldatlon effectuat-
    ed bg,Artlcle,~l5& ordld 'the Legislature .lntt+ndto ,dedWate,
    'every cornonent of the 'land Included 'ln.tbe area described in'
    Article 8 1%" to Bhe'Perm6neat Fr&e.School. F.und? Wi mU6t de-
     termine the leglslatlveYn~~n~, for tMt:&? 'thelaw. 39 Tex.
     Jur. 167, Statutes, @ 90.       "
 Honorable Jerry Sadler, page 6 (C-90)


      A rule of statutory construction employed as an aid in
 determining legltilatlveintent which we feel 1s applicable
 to the Instant question Is stated In 39 Tex.Jur. 150, Statutes,
 II81 as follows:
          "The enactment of a general law does not
       ordinarily operate a8 a repeal of a psrtlcular
       or special law, by lmpllcatlon, although b&h
       relate to the same subject matter. On the con-
       trary, both statutes are permitted to stand, and
       the general law 16 applicable to all cases not
       embraced by the spe~lflc act. In other words
     . the particularact la construed as constituting
    ~.an exCepMOa tQ the general 1aW.~.This 1s said
     'to be a settled rule OS oonstructloa, based upOa
       the presumptloa that a spaclflo statute evidences
       the lateatlba of:the Legislature more clearly
       than a -1      one; and .therafor6 should control;'.
                                _.
       To the ssme eSl!e&ar&   Flow&s v..Pi?cos'ilv&?Ry. co.,


    .
       We.bellavk that irtioles ~4051-4053d,'
                                            Q.C+., k.l..wlthln
  thle quoteaexcept@n.    EttaCt.@u6t be glvea t0 these articles
  if possible. If Is eatlrely 'possiblefo~~Az?tlole54156 and
  Articles &5lthrough   4053d to stand%ogether;   Sand, gravel
  and mudshell aFe'apeolflo subjecitsof leglslatlon whereas
  wider Article 915aj "land" 16 .a general subject.' Iand ln-
  eludes all Of the 61a+ria16 W whloh it la composed, lnc&M-
: lng la many iaataacee, sand, grivel'and mudshell. Applying.
  the exception, i.e. th&.ti genezialaOt doe6 not repeal a
  special act by lmpllca~lon, sand, gravel and mudshell'would
  be excluded from the land'dadlcated to the Permanent Free.
  School Fund by A.++cle 5415a.
      Our view 1s further substa&ated   by the zkle that in
 executive or departmental late??@r&atloa of.aa ambiguous or
 uncertain statute will bi given great weight by the judlol-
 ary. 39 Tex.Jur., page..235;Statutes 1.26;.2.Sutherlaiidi
 $t&utory constructioQ3id ~b.. page 516, 5105. _
      In the instant mattee the Game,and Fish Commlsaloa has
 ooatlaued to issue permlkand    to sel% sand, gravel and mud-
 .shell in tldelatis and gulf Areas'and'to deposit the proceeds
 with the State Treasurer.. (The.offloe of~&me; Fish and
 Oyster Commlssloner was superseded by the Game, Flsh~an$
Honorable Jerry Sadler, page T.((Z-gO) .-


 Oyster Comml66lon, 978F, V.P.C. In turn the Came, Fish and
 Oyster Comml6slon was superseded by the Game and Fish Com-
 mission, 978~-3, V.P.C. The duties remain substantially the
 same.) The Governor has coatlnued to approve sales of sand,
 gravel and mudshell as required by Article -53d.    Authorked
 operations of the Comm%ssloa have been paid for from the
 sand, shell and gravel.fund. The State Treasurer has con-
 tinued since the passage of Article 5415a to credit the pr6-
 ceeds from the sale of sand, shell and gravel to the Special
 Sand,'She~land Gravel Fund created under Article @53d.
,{Ssnd, Shell atxlQravel~Fund was oh&aged to the SpeGsi;~pme
 aad Bish Fund In 1947 .bjrArticle 4386& V.C..S;)
 troilex hixiooatluued to Issue hlB rparnaaton‘the.State
 Treaaarar ror ments     as authorleed.'outOf said Fund.
 .These departmental irrterpx7etatlons~Of
                                        Artlole 541% and
 Articles ~l-kEBd,     in ouz opinion, shouldbe given &at
 weigh@. -Such latkrpretatians &txlZoatea.bellef on the part
 of the CO6@6sloner~aad    State offlders +iv~lved.that Sand;
 gravel~andmadshe3.l were excltied from the appr~prlatlcrrsef-'
 .faotedb~Art%dle *415a.~..
      That the Legl~lixure btend6d to tread sand, SheU'aad
 gmielsepsrately     aad as~exciuileqlAVm6the'kmlng'oi   Artlole
 $+15a Is l?w%therevldeaced by the raot'that the.&? slature
 lalt's Wl..a proprl&loa bill, Acts 47th.Leg.;-19 $1,:CWpter
                ft at panagraphll~~approprlat&moaeyafiwn
 i%m       %li.aml     gnavel.fund.f& purgOsi!s.provldedund&r
 Article 40536.    Thus the .Sta$e Iegldature that $aw3d~Atilcle
 %15a contlnued4io treat san4, gravel ahd 6iUdShell as though
 lt weti.exoluded frainthe a     bprlatlon to the Pennaneat Free
Scho01 Fund +er      Article r 15a. A oOn6truotloaInade'by the
 same Legislature in.anoth&r act has great wei&ht,.ti not con-
 trolU.ng ePrect as.plafnly showing the lf2glsl.atlve.lntent ln
'the passage of the actiunder-conslderatQm; .39 lk%.Jur..
 page 239,.Stitqtes,327.:
       FQr the reasons stated above, .we.areof ,the~OptiOn and
 so advise.you that @aad, graoeland.mudshell within tidewater
 limits-and the Gulf of Mexioo~wlthln the boundkrles Of%%66
 are aOt dedloated.to the Pennankat Fri?e School Fund and ooa-
 stltute no part Of thaf fundi~r~~ere.exlsts no con6tlt~tl0tlal
 provlelon which prohibits the"~glslatUre ,from,enactlng laws
 for the sale of.the sand, gravel.and mudshell ln~tldeland.
 areas’ati, the liulf ~..Mexloo within the boundaries Of TsXa6.
 and-dlaposlng of the proceed6 of +uch sales a6 ltt@y deem
'prciperi.                    ..
            ..                   :
                     .:                       :
Honorable Jerry Sadler, page 8 (C-90)


                           II.
      Since the Came and klsh Commission Is but an agency of
the State of Tax66 created by the Legislature of the State
to perform functions delegated to It by that same Leglsla-
ture, It 16 necessary, in order to an6wer your second ques-
tion, to examine those batutes   under which the Came and
Fish Commlsslon has purported to act when petltloalng the
Corps Or Engiaeers to refuse permits to lessees of the
State for erection of struct*a    reasotibly necessary to
develop sald_lessees' tldal'submerged land 011 and gas
leases a@ coolpar them with the statutes provldlng for the
.6ale of 011 and gag from State own6&submerged lands..
      The rirst act &36seiIby-the L6gl6l6&e    of the &ate' ..
of Tam5 ??eistlagto *he sale and/or removal of sand, gkel,
marl and shell IBM the State owned sabp)erged'landswas .p6ss-
ed in lgll. Aots'32ad'*g., Zgll, R.S., Chapter 68j,Page:
ii8. 'In 19l9.tM LeglslatWe4uwadedal.l sine .sectlom..of.
Chspter 68 OS Act% of.32ad Zeglsiabgv3; R&j     above mentlok&
the fLr6t seven~sectl~.'of the.am6Ming~aot~ being Ln.sub*..
stant~lly the.-6amePond at@wlth the .~ame.ooateatsaswhen
 originally pas&d.. Acts.36th Leg.,:lgl% First C.S., 'Chapter
74# Page 2l5i. Section.1 of the Act H 1911 an&of the Aat of
.aglg oo~spon&     to:Artlcle !N5l, V.&&i   Seotloa 3 of the
Act of 1911 and.i919 aorrespot@ to Article W!52, .V.C;S.;~
Sectloa 5 of.the Act ti.1~11 aad.1~l~~~o+esponds,to Article
4053, ?J.C.S.;.‘dd  Se&Son-6  QI! the Act M 19lland 193.9.
'CO~SpOtidS to Artlel+O$3di:~.C.S;:      '~
     Ia l&   the~Texas Legisl6ture~passed in Act providing
ror ml.n+al.le@st?son %6&z oimea tidal submer ed lands.
Aot6 33~4 Leg., igis. R.S., ch@4?r 173, Page &l9. Thi6 Act
    amead@ la its eatlrety io 1917. Acts 35th Leg., 1917,.
teas,
R-S., Cfiapter83; pa&e 158. Ia 1919 the pr$tioue act of
1917 deal-   wlth the sale of 011 and g6s leases.on State.
owned submergedlands was *pealed by the 36th IRglW%tWe
and:a,aew statute was enacted ptiovldlngfor the sale of 011
aad ESS leases ‘on State ~uaed submersed lands. Acts '36th
Leg.‘;?glp, Flrst C.S., Cbaptier19,.+ge 51. %hle~AC! .W6
oodlfO3d a5 Krtloles 5353-5366,4LC.S..or 1925.
                              If56passed as the LegiStitUIX
                              (sand, gravel, marl and shell)
ijaspasged by the Legi.&laturson July 22, 1919. The Rouse
of Representatives actually passed both bills .(Chapter 19
and Chapter.74) orithe same day--July 21, 1919. Obviously,
these two bills passed by the same Legislature, dealing .with
the Same subject matter.(l.e., operatlons.ln State owned
Honorable Jerry Sadler, page 9 (C-90)


submerged lands as such operations might affect aquatic life
and the bottoms of such lands) and enacted almost slmultsne-
ousl.~must be considered In narl materla and construed to-
gethkr as one Act. SouthernPaclflc Company v. Sore
‘hx. 476, 140 S-W. 3           .   0 dy V.
4C&7hfb g;W. 641 (19??skn        :.%a~,
             ,45 Tex. 234 7x576)        x.JUr. 235, StatUteS,
                                   39 !re
~~x.Jur.            253, Statute's,[I135.
     Insofar hasour ,currentproblem is concerned, an examl-
natlon.of $hapters 19 and 74, Acts 36th Legislature, reveals
that the iatentlon of the Leglslatuz%..iapassing Chapter 19
was to provide for the sale.of 011 and'gas leaaes on state
owned tidal submergedlands (Le., lands owned by the State
of Texas whleh are submerged under waters that are subjeot
to therlse and fall, and ebb,..andPlow of.the tide) aad.to
prod&   for the proteatlon of aquatlo:llfe lnthe waters.of
the'leased area8 when said areas mlgt$ be developed for 011
andgas.
     The Sntentlotiof theLegislature    In passlng~OhaptiF74
was to provide for   proteutlonto aquatic life inhabit
tidal water8 OS the.State generall~.whep sand,- grave ; mar ,
 hell t#     dsll11          ed Promthese~waters and to pro-
%de.f&    t: &     o~~~~o&?avel,    marl, sheli and mudsheil
nnderiylng the tidal waters of the State; Insoiarasthe
State might protect navl&lon    in navigable water8 of"the
State, lt was the latent of the Legislature+&     Chapter 74. '.
authorized the Game and Fish Commlsslonerto do 80 when
.sand, gkel,   marl, shell and mudshellmlght be removed from
~such navigable waters of,'theState (Seatlon 5 of,Chapter 74).
     It seems alear beyond questlon that the, Leglei@xre of
1919 did not intend that an oll.and gas 'lessee of state
owned tidal (submerged) lands,should acquire a pennlt fYom
the Game and Fish Commlsslon before he oould develop his
lease for 011 and gas. Seatlon 1 of Chapter 19 (codified a8
Artlale 5353, V.C.S.) authorized the Iand Cammissioner to.
sell 011 and gas leases on state.owned tidal (sUbmerged)
lands, and Seotlon lO.of Chapter 19 (codli'ledas Artlole
5366, V;C.S.) authorized the La?ad Commissioner to make rules
for development of State.tldal' (submerged) leases for 011
and -gas so as not to unduly damage aquatic. life in these
waters. Section.10 reads:
        "Sec. 10. The deveiopment of welin.and the     -
     development:and operation upon the.areas in-.
     eluded herein shall be done..80Par as prsctlcable
     In such manner as,to prevent such pollution of
.H&orable Jerry Sadler, page 10 (C-90)


     the water as will destroy fish, oysters and other
     sea food and It shall be the duty .ofthe Game,
     Fish 6e Oyster Coarmlsslonerto enforce such rules
     and regulations as may be prescribed for that
     p$rpEe,by the Commlssloner of the General Land
           .
      Surely, had the Legislature intended that the owner of
 an 011 and,gaa lease on state owned tidal (submerged) lands
 acquire pennlts from the Game and Fish CommLssion before the
 leaaee might develop his lease, it would never have enacted
 Section 10 of Chapter 19 and inad&thls seotlon a part of
 these'two ahapters. 'If the.Uglslature had.latended that
 the Game!and Fish Camnisslon should hsvs exaluslve authority
 to protei?t.theaquatic life in tidal .waters,Sectloti10 would
 ha superf&~~ousand would not have been Included ln,the en-
 actmepts. Se&ion 10 Wouldbs unasoessary to sffe&uate,the :.
 Ls&Lslatlve'.*teat. Ii khe Xeglslature had lntendedthat;tlie
 Qams and Ffsh Commiesl6aer should exsrslse jolnt.control.~:~
 j&rough the'authorlty to make rules kud regulations with the
 Iati Comml~slonsr over the..prots&lon of aquatic life within
-:thsarsas oi.Stats ownedtldalsubmerged   latkdsleassdfor
 oUa~~s;'the~gislaturewQul4~velogica~              provided
 ior the Iand Complissloaer,-
                            in ootljuactlopwith the.me.and
 Fish .3XeW.a81oa; to-promuZtg&e joint rules.and regulatlo*
 for such px!o~ectlon.'lnstead:of
                                pass&ragthe.Aat as it dld;~
 '$helatidConnalkalonsrand the .Qameand'Flsh-Cosnnlsslon
 wtxld theahaire acted as rlBsard, lf suah had been ths,Legis-.
 latlveintent, fdr the promulgatloriof rules to protect
 aquatlo:llf!ela tldal,waters. But,,obviously, the Lsglsla-
 Wrs did :t choose.to provide f'or such joint actlon. Con-
 sequently, 1% must%ave been the leglM.atlve intent that
 %nsofar as protection of aquatid life and oyster bed8 was
 concex%M whlch'were'located within State owned tidal areas
 lsssed for 011 an&.gas.and under developmeat;for such that
 fhe esfabllshment and promulgation of rules and.regulations
 for the ptitectlon of such aquatic life an&oyster beds was
 tobe in the Iand Commissioner only.
     -Such i.vlew.as we have emressed above IS in oomplete
 accord with thkrule of statutory constructloa expressed In
'39 Tex.Jur, Z?X?;S$atutesk fi~114 and whLch reads as follows:
         "In.case of Bonfllct between a general pro-
      vision and a special provision dealing with the
      same subject; the'former Is controlled or limited
      by the latter; and this 1s so whether the pro--
      visions in question are-conta1ne.dIn the same act
      or In different enactments ., In &her words, when
Honorable Jerry Sadler, page 11 (C-90)


     a statute makes a general provision apparently
     for all cases.and a special provision for a
     particular oaae or class, the former yields and
     the latter prevails lasofar as the particular
     ease or class is concerned."
     The following oases are to this same general effect.'
Hi,                             76 Tex. 630, 13 S.W. 665 (1890);
@y&'.&=;$$t         ~-;;3~;~6~;,“=~
 sldered the tidal areas leased for oil acgas    and being
 developed therefox!sas the. speclflc, and has provided for the
 protection of aquatic llf'eand oyster bed8 la suoh areas ln a
'dlffeFeatmanne~thaalthas      provldsdSorthe.proteotlon$
 aquatic life ln tldal.watera, genei%lly. Applying the above
 Cited rule to $hkse etmctm~atsi .the Legislature.dl~ not ln-
 tend that a lessee ior oll~aad'~s,oa Sta* own@ tlda~
.(submsqied)Ian48 aoqulrs.a.psrnM flrom't~eGame.aod Fish
 Commlsslon to dbvelop Fig leasei;
     If it be contended that.in8ofar a8 the protection 62 ..
kvlga~%nl ln.awte tldal‘pDatsrs~s'conc6rned, that the
Lsglslst~   lntisndedby.enaotlng Chapter 74to place such
pz?otectlonin the .Qsmeand Iflsh,Campissloseven eer aresa'
under o$l &id gas'lesse'aud belng.developed therefor, su6h.
a coateatS6n -8 qusshed.by%he-54th Leglslsture la 1955     :
uhsn it amendsd4irtlcle 5366a'nd omitted the phrase,"a@ it
shall be thk duty of'the .Ga@e,.FlshQ'Oyater Commls~loxier~
to enforce Such rulk tindregulstloim as my be prescribed
fglai    mose    by the Coimnlssl6aer,ofthe General .Xand
         and exprsssly placed the.protectloa of.navlgatlon
la ax&   under.611 aadgas lease and being developed there-
for under the jurlsdlctlon of the &and Comm~ssloner., Artlole
5366, V.C.S., now reads: :
        -'Ali develoment and operations upon the               .
      areas included herein shall be done so far as
      practicable in such manner as to prevent pollu-
      tlon of titer, destruction of fish, oyster8 and-
      other marine life, and obstruction of riavlga-
      tion. The Commlsslonerof the General Land
      Office shall promulgate &id enforce such rules
      and regulations a8 may be necessary for that
 ..   purpose. All such rules.and regulations and any
      alterations of,suqh rules shall be submitted to
    ~.t&Attorney   General..ofthis State for.hls written-
      approval prlor'to the time such rules and regula-
      tlons or alterations of .the same shall become
      effective;"
Honorable Jerry Sadler, Page 12 (C-90)   '


      Consequently, Insofar as the protection of aquatic life
and navigation In State owned tidal waters 1s concerned when
the.area In question Is under oil and gas lease and permits
are being sought from the Corps of Engineers, the Land corn-
missioner Is responsible for such protection, not the Game
and Fish Commission. Insotar a8 the Game and piah Commiesi~n
might have relied on Its general authority to protect aquatic
life and navigation in State owned tidal water8, which were
being developed for 011 and gas under a State lease, to con-
tend that tidal lease owners should acquire a permit from
said Game and Fish Comm$sslon or that the Game and Fish Com-
mission has the authority to petition the Corps OfEnglneers
to .refuse’to grant to State submerged land oil ati gas lessees
psrmlte for structures to be plaoed on their submergsd lease
.for deveUpmeat under their 011 and gas lease& it haserred.
     Stlll,kO~her poealblllOy exists whlch'the Game ahd Fish
ConmUal~a might bellsve,ls authority for its irstltiln at-
tempting to30roe Stats fidal lessees to aOquWs psnults frcm
It before &veloplng lands for oll.and &as. Chapter 7k, A&s
36th Lsglslatux!e,and.its'subssqtientamendments do require-
that qyoae deslrhgto    rai~oveor dlstwb any qud, gravel,
marl, shell.or mudshell f~+ tldal,w+%er8~aaqulrsea pennlt.
rrcm the Gams 'andPish'Ctxi&esloa.




'tlsqgeOS the aurfaee.of ~the land as ars.reasonably neoessary
 t&ftiyulll the purpose of
        pe Pick-up Stations
            m'=, 230 S .W .
 bonnell v...                                            ..
      Being iwari of 'the:
                         attributes of an oil and gas lease,
 It 18 unr&llatlc tbattrlbute to the Legislature an lnten-
 tloflto provide for the grant of an oil and gas leese~cover-
 lng tidal (submerged) lands to a party which lease would
 carry wlth.lt the lmpl&&d right to,utlllse the .surfacees:
.tate 80 as to reasonably develop the lea'sefor oil and ~gss
 and at the same time to provide a method or means by which
~such grant might be thwarted. .,Thlswould 'certainlybe the
 dase If the'Game and Fish CommlssYon c0ul.dhave-required
 an 011 and gas lessee of *the State to~get a permit to dis-
 turb the 'sand,gravel, marl, shell and mudshell necessary

                            -44%
Honorable Jerry Sadler, Page .13,(C-90)


to develop his lease and should have at the same time
thought that the State would have been better served by the
sale of the particular sand, gravel, marl, shell.or mudshell
necessarily disturbed In such 011 an@ gas development rather
than by the development of the lease.for 011 and gas.
Clearly, It was not the Intent of the Legislature to pass an
Act making a grant that would have given the Game and Fish
fblUl~88iOIl authority to prohibit the very thing granted.
    .However, if any doubt existed as to the'leglslatlve ln-
tent regarding the necessity of developers of 011 and gas‘
leases on State owned tidal land8 to ,acqulrepermits from
the Grimeand Fi'sh Commission before developing such tracts,
these doubts are'aow resolved by the aotlon of the 58th Leg-
irilatureln passlpg:Hou8e Bill No. 161,.thereby upon Its be-
oomlng effective, ame+Lng Aktlcle 4053, V.C.,S.;so.a.8to
make it read ln part as follows:
                              .
        %eotloa $. Nothing in this chapter shall be
     cimstrued to require any lessee.of an 011 and
     gas 1eaae;whlch has herelkfoti or.niayhereafter
     be executed by the State, to obta1n.a permit
     frum the Parks and Wlldllfe ~Ccmmlssloato exeklse
     .therights granted sald.lessee under-.8aldlease lti
     .the pr~vlal~s of.the,applloable lawi of the &ate
     of Texas."
     For re&on8 glven.above,.lt seek obvious that the Leg-
lslature'of the'State has not intended that State owned tidal
(submerged) land8 leased for olland gas should be subject to
any dem@nds Op the Game and Fish Commlsslon lrisofaras oil
and gas development woe 1s conctirned.

      Therefore; the answer to y&r second.guestlon 1s no.
%'t+eGame and Fish &UImiSEiOn~dOeE not have authority to
Petltl~n the Corps of Engineers to refuse to grant to oil
and gas lessees on Stite owned tldai or submerged land8 per-
'tits for structureq necessary to develop the submerged leases
for oil and gas: The Conunlsslon does not have the authority
.to do Indirectly what it cannot accomplish directly.
     However, Insofar as ∧'gravel, marl, shell and mud-
shell.mlght be removed and 8oldfromState owned tidal or sub-
merged land8 ur&rlease   for 011 and gas without disturbing
or interfering with the development of'the leased lands for
oll.and gas, the G&meand Fish Commission Is authorlied %d
Issue permits for the sale thereof. (See,Attorney Generai's
Opinion W-150.)
Honorable Jerry Sadler, page 14 (C-90)


                            III.
     We do not answer your third question because it Is
outside of the scope of the duties of the Office of Attorney
General to advise State agencies through official opinions
as to the duties of Federal?agencles.-
     However* we are of the opinion that insofar as the
United States Corps of Engineers 1s concerned, they will
respect the State agency or officer authorized to speak on
the protection of wild and aquatic llfe'ln the State owned
areas in question (Le., the Commlssloner of the General
Land Office in State owned tlAa1 or submerged atis.under
lease for $1 and gas and not the Qame and Fish Ccnnmlsslon).
                          ~SIJMWAHY
            Zhe Game and Fish Commlssloa'caa legally
       ~depoiit~tbemoney rsoelvsd from the sale t?f.sand,
       gravel, marl, 'shell and mudshell from State owned
       tidal or submergsd.land8 in the.speclal Sat'&,
       Shell and Qr+vel,md,    said fund belng.subject to
       approprl@~onbytheLeglslature.
            Tht?Game and Fish CommLssloa lacks'authorlty
       to.petltloa the Unltsd States Corps of '&glnesr8
       or any othe? federal agency to.refuse'to @ant to
       the owner.of 011 and'gas leases on st$tte-owned
       tipal or submerged lands permlts for structures
       ~;~o;la$ed   on their leases'Sor development
              .
            An anawer'to your third queatlon~ls outside
       of the scope of an ofSlc%al Attorney (&neral's
       opinion. ~.
                             ~OiY?Eve~t3?L&,
                             ~AWONEX .CAHH
                             Attorney General of l&as




N&da
Honorable Jerry Sadler, page 15 (C-90)


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Mary K. Wall
Ben Harrison
Malcolm Quick
APPROVED FOR THE ATTORNEY GENERAL
BY: Stanton Stone